                                                                                        June 17, 2021

VIA ECF

The Honorable Roanne L. Mann
 United States Magistrate Judge
United States District Court
 for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:    Joint Status Report: Suffolk County Water Authority v. The Dow Chemical Co. et al.,
       No. 2:17-cv-6980-NG-RLM, and Related Cases

Dear Judge Mann:

On behalf of all 32 Parties in the referenced cases, and consistent with the status report provided
to the Court on June 3, 2021 (ECF 180), the Parties update below their ongoing conferrals
regarding certain discovery items referenced in the prior two status reports (ECF 179, 180).

Following several meet-and-confer information exchanges and Plaintiffs’ production of various
materials, the Parties have resolved outstanding issues regarding: (1) groundwater models;
(2) SCWA’s groundwater testing databases; and (3) six Plaintiffs’ drinking water distribution
models (SCWA, Carle Place, Jericho, Mineola, NYAW, and Port Washington). To the extent
Defendants’ consultants encounter technical issues accessing recently produced groundwater
testing databases or drinking water distribution models, the Parties have agreed to work together
to resolve such technical issues.

Each Plaintiff has confirmed it has performed a reasonably diligent search for, and believes it has
produced, all non-privileged, responsive documents relating to the investigation of dioxane in its
wells, and that it does not have historic investigative documents pertaining to TCA. One plaintiff,
Hicksville, is completing its privilege review and, to the extent any additional non-privileged,
responsive “historic investigatory” documents may be identified in that review, Hicksville expects
to produce them by June 30, 2021. One plaintiff, NYAW, committed to searching its files again to
ensure that it has produced all non-privileged, responsive documents relating to its investigation
of dioxane in their wells, including historic investigative files.

Each Plaintiff has also represented that it performed a reasonably diligent search for documents
and information responsive to Defendants’ interrogatory and that its current interrogatory response
(which include original responses by all Plaintiffs in July 2020 and supplemental responses by
NYAW on April 16, 2021, and again on June 11, 2021, and Hicksville on June 11, 2021) discloses
to Defendants the identities of all known and suspected potential sources of dioxane contamination
in its wells of which it is aware, and that it will supplement in accordance with Rule 26 as to any
future-acquired additional responsive information. In addition, each Plaintiff has provided an
updated list of wells with dioxane detections or has confirmed that the list previously produced
remains accurate.

                                             100 Montgomery Street, Suite 1410 − San Francisco, CA 94104
                                                                Office: (628) 231-2500 − sheredling.com
Honorable Roanne L. Mann
June 17, 2021
Page 2
Below are the issues that remain open.

Well Files: SCWA and all additional Plaintiffs represented by Sher Edling, as well as those
additional Plaintiffs’ third-party engineers, finished their production of all digitized well permits
and water supply applications pertaining to wells contaminated with dioxane on June 14, 2021.
Those Plaintiffs are working to determine the extent to which additional responsive well permits
and water supply applications may exist only in hard copy form (although some Plaintiffs have
already produced those). To the extent NYAW or Hicksville are able to locate any additional well
file documents, they have committed to produce them by June 30. To the extent Defendants believe
they need additional “well files,” the Parties will confer to determine what those may be, and
whether additional hard copy collections or inspections may be necessary.

Drinking Water Distribution Models: Nine Plaintiffs (Bethpage, Garden City Park, Hicksville,
Huntington/Dix Hills, Manhasset-Lakeville, Plainview, Roslyn, South Farmingdale, and Western
Nassau) with distribution models in the possession of their third-party consultant, H2M, intend to
produce their distribution modeling files by June 25.

Emails and Supplemental Document Collections: The Parties are conferring regarding the
remaining review of previously collected documents for privilege and the collection and review of
supplemental documents generated and identified since the last collection dates, including emails.
To expedite this process, subject to Plaintiffs providing Defendants with some clarity on a discrete
issue relating to analytical data they previously provided, Defendants have agreed to certain
amendments that Plaintiffs proposed to the Parties’ previously agreed-upon search terms. Plaintiffs
project SCWA’s supplemental collection and production will be complete by August 6 under
current circumstances. The 26 non-SCWA Plaintiffs are targeting completion of their productions
by August 6. Defendants have requested that Non-SCWA Plaintiffs provide an approximate
volume of remaining documents likely to be produced by them in such completion, and that they
do so by July 9, 2021 to permit the Parties to address the issue in the July 16, 2021 status update
to the Court, including any adjustment of the August 6, 2021 completion date or production staging
proposal, if necessary. Non-SCWA Plaintiffs have agreed to do so.

                                          *       *        *

The Parties continue their efforts to resolve the outstanding issues set forth above. The Parties have
agreed to provide the Court with a further brief update on the status of open issues on or before
July 16, 2021.

The Parties are available to discuss the issues set forth above, or any other issues, at the Court’s
convenience.

Respectfully submitted,

    /s/ Joel A. Blanchet                                 /s/ Stephanie D. Biehl
 JOEL ALAN BLANCHET                                   STEPHANIE D. BIEHL
 jblanchet@phillipslytle.com                          stephanie@sheredling.com
Honorable Roanne L. Mann
June 17, 2021
Page 3
    ANDREW P. DEVINE                                    MATTHEW K. EDLING
    adevine@phillipslytle.com                           matt@sheredling.com
    PHILLIPS LYTLE LLP                                  VICTOR M. SHER
    One Canalside                                       vic@sheredling.com
    125 Main Street                                     KATIE H. JONES
    Buffalo, NY 14203                                   katie@sheredling.com
    (716) 847-7050                                      SHER EDLING LLP
                                                        100 Montgomery St. Suite 1410
    KEVIN T. VAN WART                                   San Francisco, CA 94104
    kevinvanwart@kirkland.com                           (628) 231-2500
    NADER R. BOULOS                                     Attorneys for Plaintiffs1
    nboulos@kirkland.com
    KIRKLAND & ELLIS LLP                      SCOTT MARTIN
    300 North LaSalle                         smartin@hausfeld.com
    Chicago, IL 60654                         Jeanette Bayoumi
    (312) 862-2000                            jbayoumi@hausfeld.com
    Attorneys for Defendant The Dow Chemical HAUSFELD LLP
    Company                                   33 Whitehall St., 14th Floor
                                              New York, NY 10004
    ROBB W. PATRYK                            (646) 357-1100
    robb.patryk@hugheshubbard.com
    FARANAK SHARON TABATABAI                  RICHARD S. LEWIS
    fara.tabatabai@hugheshubbard.com          rlewis@hausfeld.com
    HUGHES HUBBARD & REED LLP                 HAUSFELD LLP
    One Battery Park Plaza                    1700 K Street, NW, Suite 650
    New York, NY 10004                        Washington, DC 20006
    (212) 837-6000                            (202) 540-7200
    Attorneys for Defendant Ferro Corporation
                                              JAMES GOTZ
    STEPHEN C. DILLARD, pro hac vice          jgotz@hausfeld.com
    steve.dillard@nortonrosefulbright.com     HAUSFELD LLP
    NORTON ROSE FULBRIGHT US LLP              One Marina Park Drive, Suite 1410
    1301 McKinney, Suite 5100                 Boston, MA 02210
    Houston, Texas 77010                      (617) 207-0600
    (713) 651-5151
                                              KATIE R. BERAN
    FELICE B. GALANT                          kberan@hausfeld.com
    felice.galant@nortonrosefulbright.com     HAUSFELD LLP
    NORTON ROSE FULBRIGHT US LLP              325 Chestnut Street, Suite 900
    1301 Avenue of the Americas               Philadelphia, PA 19106
    New York, NY 10019                        (215) 985-3270
    (212) 318-3000

1
    The Sher Edling firm represents all Plaintiffs in these related cases except Plaintiffs New York American
    Water (19-cv-2150) and Hicksville Water District (19-cv-5632).
Honorable Roanne L. Mann
June 17, 2021
Page 4
Attorneys for Defendant Vulcan Materials Attorneys for Plaintiff      Suffolk   County
Company                                  Water Authority

MEGAN R. BRILLAULT                          FRANK R. SCHIRRIPA
mbrillault@bdlaw.com                        fschirripa@hrsclaw.com
DANIEL M. KRAININ                           MICHAEL A. ROSE
dkrainin@bdlaw.com                          mr@hachroselaw.com
PAULA J. SCHAUWECKER                        HILLARY M. NAPPI
pschauwecker@bdlaw.com                      hnappi@hrsclaw.com
BEVERIDGE & DIAMOND P.C.                    HACH ROSE SCHIRRIPA & CHEVERIE,
477 Madison Avenue                          LLP
15th Floor                                  112 Madison Avenue - 10th Floor
New York, NY 10022                          New York, New York 10016
212-702-5400                                (212) 213-8311
Attorneys for Defendant Shell Oil Company
                                            J. NIXON DANIEL, III
DAVID J. LENDER                             jnd@beggslane.com
david.lender@weil.com                       MARY JANE BASS
JED PAUL WINER                              mjb@beggslane.com
jed.winer@weil.com                          BEGGS & LANE, RLLP
WEIL, GOTSHAL & MANGES, LLP                 501 Commendencia Street
767 Fifth Avenue                            Pensacola, FL 32502
New York, NY 10153                          850-469-3306
212-310-8000
                                      T. ROE FRAZER, II
DIANE P. SULLIVAN                     roe@frazer.law
diane.sullivan@weil.com               THOMAS ROE FRAZER, III
WEIL GOTSHAL & MANGES LLP             trey@frazer.law
17 Hulfish Street, Suite 201          W. MATTHEW PETTIT
Princeton, NJ 08542                   mpettit@frazer.law
609-986-1120                          FRAZER PLC
Attorneys for Defendant The Procter & 30 Burton Hills Blvd., Suite 450
Gamble Company                        Nashville, TN 37215
                                      615-647-0987
                                      Attorneys for Plaintiff New York American
                                      Water Company, Inc.
                                      Paul J. Napoli
                                      pnapoli@nsprlaw.com
                                      Lilia Factor
                                      lfactor@napolilaw.com
                                      NAPOLI SHKOLNIK PLLC
                                      360 Lexington Avenue, 11th Floor
                                      New York, NY 10017
                                      (212) 397-1000
Honorable Roanne L. Mann
June 17, 2021
Page 5
                                       Attorneys for Plaintiff Hicksville Water
                                       District

cc:   All Counsel of Record (by ECF)
